Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1996, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant’s request for a hearing was untimely.
After an administrative hearing, the Administrative Law Judge sustained the objection of the Commissioner of Labor that claimant’s hearing request was untimely. There is no dispute that claimant failed to request a hearing within 30 days after the issuance of the notice of determination by the local unemployment insurance office (see, Labor Law § 620 [1] [a]). Furthermore, inasmuch as claimant failed to support her assertion that her physical condition prevented her from reading the notice of determination, the Unemployment Insurance Appeal Board’s decision finding that claimant’s request for a hearing before an Administrative Law Judge was untimely is affirmed (see, Matter of Rodriguez [Sweeney], 236 AD2d 734; Matter of Samaniego [Park Personnel—Sweeney], 235 AD2d 887). In any event, our review of the hearing transcript reveals that claimant would have been ineligible for benefits based upon her acceptance of her employer’s offer of early retirement (see, Matter of Leung [Sweeney], 219 AD2d 741, 742).
Cardona, P. J., Mikoll, Her cure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.